              Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 1 of 31




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                )
20   WILLIAM P. BARR, Attorney                  )
     General of the United States, et al.,      )
21                                              )
22         Defendants.                          )
                                                ) DEFENDANTS’ RENEWED
23                                              ) MOTION FOR
                                                ) SUMMARY JUDGMENT
24                                              )
25                                              ) No Hearing Scheduled
                                                )
26                                              ) Courtroom 1, Fourth Floor
                                                ) Hon. Yvonne Gonzalez Rogers
27   __________________________________________)
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Defs.’ Renewed Motion for Summary Judgment
              Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 2 of 31




 1                                             NOTICE OF MOTION
 2           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 56,
 3   Defendants seek dismissal of the Plaintiff’s Second Amended Complaint for the reasons set forth
 4   in Defendants’ accompanying Memorandum of Points and Authorities.
 5
 6   Dated: September 27, 2019                            Respectfully submitted,
 7
 8                                                        JOSEPH H. HUNT
                                                          Assistant Attorney General
 9
                                                          DAVID L. ANDERSON
10
                                                          United States Attorney
11
                                                          ANTHONY J. COPPOLINO
12                                                        Deputy Branch Director
13
                                                                 /s/ Julia A. Heiman
14                                                        JULIA A. HEIMAN, Bar No. 241415
                                                          Senior Counsel
15                                                        CHRISTOPHER HEALY
                                                          Trial Attorney
16
                                                          U.S. Department of Justice
17                                                        Civil Division, Federal Programs Branch
                                                          P.O. Box 883
18                                                        Washington, D.C. 20044
19                                                        julia.heiman@usdoj.gov
                                                          Attorneys for Defendants
20
21
22
23
24
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Defs.’ Renewed Motion for Summary Judgment
                Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 3 of 31



                                                        TABLE OF CONTENTS
 1
 2
     INTRODUCTION .......................................................................................................................... 1
 3
     BACKGROUND ............................................................................................................................ 3
 4
 5        I. Statutory and Regulatory Background ................................................................................ 3
 6             A. FISA .............................................................................................................................. 4
 7
               B. USA FREEDOM Act .................................................................................................... 5
 8
          II. Factual and Procedural Background ................................................................................... 6
 9
10        III. Plaintiff’s Claims in the Second Amended Complaint ..................................................... 11

11   LEGAL STANDARD................................................................................................................... 13
12
     ARGUMENT ................................................................................................................................ 14
13
          I. The Restriction on Plaintiff’s Speech is Narrowly Tailored
14           to Meet a Compelling State Interest.................................................................................. 14
15
          II. Plaintiff has not Pled a Challenge under Freedman v. Maryland,
16            and that Authority Does Not Apply to Restrictions
              on Disclosures About National Security Legal Process ................................................... 18
17
18             A. The Court Should Decline to Reach a Constitutional Issue
                  Not Pled in the Complaint. ......................................................................................... 18
19
               B. Restrictions on Disclosure of Classified Aggregate Data
20                about Receipt of National Security Process are Not a Censorship or Licensing
21                Scheme Requiring the Procedural Protections of Freedman. ..................................... 20

22        III. The Legislative and Judicial Branches Also Lawfully
               May Take Steps to Safeguard National Security Information. ......................................... 22
23
24   CONCLUSION ............................................................................................................................. 24

25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                               i
     Defs.’ Renewed Motion for Summary Judgment
                Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 4 of 31



                                                     TABLE OF AUTHORITIES
 1
 2   Cases

 3   Al-Haramain Islamic Found., Inc. v. Bush,
      507 F.3d 1190 (9th Cir. 2007) ................................................................................................... 14
 4
 5   Anderson v. Liberty Lobby, Inc.,
      477 U.S. 242 (1986) ................................................................................................................... 13
 6
 7   Celotex Corp. v. Catrett,
      477 U.S. 317 (1986) ................................................................................................................... 13
 8
     Dep’t of Navy v. Egan,
 9    484 U.S. 518 (1988) ............................................................................................................. 15, 22
10
     Dorfmont v. Brown,
11    913 F.2d 1399 (9th Cir. 1990) ................................................................................................... 22
12
     Freedman v. Maryland,
13    380 U.S. 51 (1965) .............................................................................................................. passim

14   Holder v. Humanitarian Law Project,
      561 U.S. 1 (2010) ....................................................................................................................... 15
15
16   In re Application of USA for an Order Pursuant to 28 U.S.C. § 1651(a),
       2019 WL 4619698 (D.D.C. Aug. 6, 2019) ................................................................................ 24
17
18   In re Grand Jury Proceedings,
       17 F. Supp. 3d 1033 (S.D. Cal. 2013) ........................................................................................ 24
19
     In re Grand Jury Proceedings,
20     417 F.3d 18 (1st Cir. 2005) ........................................................................................................ 24
21
     In re Nat’l Sec. Letter,
22     863 F.3d 1110 (9th Cir. 2017) ............................................................................................ passim
23   John Doe, Inc. v. Mukasey,
24     549 F.3d 861 (2d Cir. 2008)............................................................................................. 5, 18, 20

25   Lyng v. Nw. Indian Cemetery Protective Ass’n,
      485 U.S. 439 (1988) ................................................................................................................... 19
26
27   Reed v. Town of Gilbert,
      135 S. Ct. 2218 (2015) ............................................................................................................... 15
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                          ii
     Defs.’ Renewed Motion for Summary Judgment
                 Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 5 of 31



     Snepp v. United States,
 1
      444 U.S. 507 (1980) ......................................................................................................... 3, 15, 21
 2
     Stillman v. CIA,
 3     517 F. Supp. 2d 32 (D.D.C. 2007) ............................................................................................. 14
 4
     Stillman v. CIA,
 5     319 F.3d 546 (D.C. Cir 2003) .......................................................................................... 7, 14, 21
 6   Thomas v. Chicago Park Dist.,
 7    534 U.S. 316 (2002) ................................................................................................................... 19

 8   United States v. Hanson,
      2019 WL 4051595 (9th Cir. Aug. 28, 2019)........................................................................ 19, 22
 9
10   United States v. Marchetti,
      466 F.2d 1309 (4th Cir. 1972) ................................................................................................... 21
11
     United States v. Snepp.,
12    897 F.2d 138 (4th Cir. 1990) ..................................................................................................... 21
13
14
15   Statutes
16
     18 U.S.C. § 792 ............................................................................................................................. 13
17
     50 U.S.C. § 1801 ............................................................................................................................. 3
18
19   50 U.S.C. § 1805 ....................................................................................................................... 4, 23

20   50 U.S.C. § 1824 ....................................................................................................................... 4, 23
21   50 U.S.C. § 1842 ....................................................................................................................... 5, 23
22
     50 U.S.C. § 1861 ....................................................................................................................... 5, 23
23
     50 U.S.C. § 1874 ..................................................................................................................... 4, 5, 6
24
25   50 U.S.C. § 1881a ..................................................................................................................... 4, 23

26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                            iii
     Defs.’ Renewed Motion for Summary Judgment
                 Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 6 of 31



     Other Legislative Materials
 1
 2   H.R. 3361, 113th Cong. (2014)....................................................................................................... 5

 3   S. 2685, 113th Cong. (2014) ........................................................................................................... 5
 4
 5
     Rules
 6
 7   Fed. R. Civ. P. 56 .......................................................................................................................... 13

 8
 9   Executive Materials
10
     Exec. Order No. 13526 .......................................................................................................... passim
11
     Exec. Order No. 12333 ................................................................................................................... 3
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                                            iv
     Defs.’ Renewed Motion for Summary Judgment
              Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 7 of 31




 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                INTRODUCTION
 3           Plaintiff Twitter, Inc. seeks to publish in a draft “Transparency Report” precise detail
 4   describing the amount and types of national security legal process that it received for the period
 5   of July 1 to December 31, 2013, pursuant to the Foreign Intelligence Surveillance Act (“FISA”)
 6   and National Security Letter (“NSL”) statutes, and to publish analogous data for subsequent
 7   periods.1 See Second Am. Compl., ECF No. 114 (“SAC”) ¶ 4, 86, 91. Plaintiff contends that the
 8   First Amendment requires that it be permitted to make such a disclosure. See SAC, Counts I–III.
 9   That is not so.
10           Four different original classification authorities—all of them then serving as Executive
11   Assistant Director (“EAD”) or Acting EAD of the National Security Branch of the Federal
12   Bureau of Investigation (“FBI”)—have examined the information that Plaintiff seeks to publish
13   and determined that disclosure of that information reasonably could be expected to cause serious
14   damage to the national security.2 See ECF No. 147-1, ¶¶ 5–8, 29, 39; ECF No. 179-1, ¶ 6; ECF
15   No. 281-2, ¶¶ 19, 22, 25–27; Decl. of EAD Tabb, Ex. 1 hereto (“Tabb Decl.”), ¶¶ 5, 16, 29.
16   Most recently, EAD Tabb considered the information that Plaintiff seeks to publish and
17   determined that such information would provide “highly valuable insights” to international
18   terrorists, terrorist organizations, foreign intelligence services, cyber threat actors, and other
19   persons or entities who pose a threat to the national security (collectively, “adversaries”), giving
20   them a roadmap to the existence or extent of Government surveillance and capabilities associated
21   with Twitter. See Tabb Decl. ¶¶ 5, 7. EAD Tabb’s unclassified declaration describes the
22   information that adversaries could learn from Plaintiff’s proposed disclosures, to the detriment of
23           1
              As with Defendants’ other submissions in this litigation, the discussion herein of FISA
24   process that Plaintiff could have received is not intended to confirm or deny that Plaintiff has, in
     fact, received any such national security legal process.
25
             2
               The EAD or Acting EAD of the National Security Branch has official supervision over
26   all of the FBI’s investigations to deter, detect, and disrupt national security threats to the United
27   States, and is responsible for, inter alia, overseeing the national security operations of the FBI’s
     Counterintelligence Division, Counterterrorism Division, High-Value Detainee Interrogation
28   Group, Terrorist Screening Center, and Weapons of Mass Destruction Directorate. See Tabb
     Decl., ¶ 2.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        1
     Defs.’ Renewed Motion for Summary Judgment
              Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 8 of 31




 1   this country’s national security. See id. ¶¶ 5–8, 16–23. In sum, Plaintiff’s proposed disclosures
 2   would inform adversaries where and how the United States is or is not deploying its investigative
 3   and intelligence resources, and would tend to reveal which communications services may or may
 4   not be secure, which types of information may or may not have been collected, and thus whether
 5   or to what extent the United States is or is not aware of the activities of its adversaries. See id.
 6   ¶ 7. Although EAD Tabb cannot address with more specificity, in this unclassified setting,
 7   exactly what information adversaries could learn from Plaintiff’s proposed disclosures without
 8   revealing the very information the Government is seeking to protect, EAD Tabb’s classified
 9   declaration, submitted solely for the Court’s ex parte, in camera review contains further detail
10   about just why Plaintiff’s proposed disclosures would be so harmful.
11           Under any standard of review—whether the correct inquiry is if the Government had
12   “good reason” to classify the information Plaintiff seeks to publish, or whether strict scrutiny
13   applies to the restriction on Plaintiff’s speech—the First Amendment does not permit Plaintiff’s
14   proposed disclosures. As discussed herein, the protection of information the disclosure of which
15   reasonably could be expected to harm national security is inarguably a compelling state interest,
16   and the restriction on Plaintiff’s proposed disclosures about its receipt of national security
17   process is narrowly tailored to meet that interest. Importantly, not all reporting about national
18   security process is prohibited; on the contrary, the Director of National Intelligence (“DNI”) has
19   declassified multiple reporting formats through which Plaintiff may choose to publish detailed
20   information about this topic. See id. ¶¶ 13–14. The level of detail that Plaintiff seeks to divulge,
21   however, for the timeframe covered by its draft Transparency Report as well as subsequent
22   periods, would empower adversaries with information that they can use to take operational
23   security measures to conceal their activities, alter their methods of communication to exploit
24   secure channels of communication, or otherwise counter, thwart, or frustrate efforts by the
25   Government to collect foreign intelligence and to detect, obtain information about, or prevent or
26   protect against threats to the national security. Id. ¶ 19. More than that, adversaries also could
27   use such information to engage in deceptive tactics or disinformation campaigns that could
28   undermine lawful intelligence operations of the United States, and to carry out hostile actions


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        2
     Defs.’ Renewed Motion for Summary Judgment
              Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 9 of 31




 1   that would expose Government personnel and their families to the risk of physical harm. Id. ¶ 9.
 2   Because the restriction on Plaintiff’s speech is narrowly tailored to prevent these serious national
 3   security harms, the determination that Plaintiff may not publish the information at issue is lawful
 4   even under the most exacting strict scrutiny analysis.
 5            Furthermore, because all three counts pled in Plaintiff’s Second Amended Complaint turn
 6   on whether Plaintiff has a First Amendment right to publish the data at issue, the showing that
 7   the restriction on publication is narrowly tailored to meet these compelling state interests is
 8   dispositive. For all these reasons, explained herein and in the unclassified and classified
 9   declarations of EAD Tabb, summary judgment should be entered for the Government and
10   Plaintiff’s Second Amended Complaint should be dismissed.
11                                                 BACKGROUND
12       I.       Statutory and Regulatory Background
13            The FBI is charged with primary authority for conducting counterintelligence and
14   counterterrorism investigations in the United States. See Exec. Order No. 12333 §§ 1.14(a),
15   3.4(a), 46 Fed. Reg. 59941 (Dec. 4, 1981). Today, the FBI carries out national security
16   operations, including counterintelligence, counterterrorism, and other activities to defeat national
17   security threats directed against the United States through the FBI’s National Security Branch,
18   which is overseen by EAD Tabb. See Tabb Decl. ¶ 2.
19            The conduct of national security investigations and the collection, production, and
20   dissemination of intelligence to support counterterrorism, counterintelligence, and other U.S.
21   national security objectives requires the FBI to collect, analyze, and disseminate information.
22   Congress has authorized the FBI to collect such information with a variety of legal tools,
23   including various authorities under the FISA and pursuant to the supervision of the Foreign
24   Intelligence Surveillance Court (“FISC”), an Article III court. See 50 U.S.C. § 1801 et seq.
25   Because the targets of national security investigations and others who seek to harm the United
26   States will take countermeasures to avoid detection, secrecy is often essential to protecting
27   national security while effectively carrying out counterterrorism and counterintelligence
28   investigations. See Snepp v. United States, 444 U.S. 507, 509 n.3 (1980). Recognizing that,


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        3
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 10 of 31




 1   Congress has empowered the FISC and the Executive Branch to maintain the confidentiality of
 2   national security legal process. See, e.g., 50 U.S.C. §§ 1805(c)(2)(B), 1881a(i)(1)(A); see also
 3   Tabb Decl. ¶ 11. In the Uniting and Strengthening America by Fulfilling Rights and Ensuring
 4   Effective Discipline Over Monitoring Act of 2015 (“USA FREEDOM Act”), Congress likewise
 5   expressed its judgment regarding the manner in which recipients of national security process
 6   may publish information about their receipt of such process, in the aggregate, without imposing
 7   an unacceptable risk of harm to the national security. USA FREEDOM Act § 603, codified at 50
 8   U.S.C. § 1874.
 9                    A.       FISA
10           Multiple provisions of FISA provide that the FISC may issue orders that “direct”
11   recipients to provide certain information “in a manner that will protect the secrecy of the
12   acquisition.” See, e.g., 50 U.S.C. §§ 1805(c)(2)(B), 1881a(i)(1)(A). For example, Titles I and
13   VII of FISA provide that FISC orders “shall direct,” and FISA directives issued by the Attorney
14   General and DNI after FISC approval of an underlying certification “may direct,” recipients to
15   provide the Government with “all information, facilities, or assistance necessary to accomplish
16   the acquisition in a manner that will protect the secrecy of the acquisition,” without limitation.
17   50 U.S.C. § 1881a(i)(1)(A) (Title VII); see also id. § 1805(c)(2)(B) (similar language for Title I).
18   Additionally, the orders “shall direct” and the directives “may direct” that recipients “maintain
19   under security procedures approved by the Attorney General and the [DNI] any records
20   concerning the acquisition or the aid furnished” that such recipient maintains. 50 U.S.C.
21   § 1881a(i)(1)(B) (Title VII); see also id. § 1805(c)(2)(C) (similar language for Title I).
22   Consistent with the Executive Branch’s authority to control classified information, these
23   provisions explicitly provide for Executive Branch approval of the companies’ procedures for
24   maintaining the secrecy of records associated with FISA-authorized surveillance.
25           Other FISA titles that provide search or surveillance authorities also provide for secrecy
26   obligations to be imposed. See 50 U.S.C. § 1824(c)(2)(B)–(C) (requiring Title III orders to
27   require the recipient to assist in the physical search “in such a manner as will protect its secrecy”
28   and to provide that “any records concerning the search or the aid furnished” that the recipient


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        4
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 11 of 31




 1   retains be maintained under appropriate security procedures); Id. § 1842(d)(2)(B) (requiring Title
 2   IV orders to direct that recipients “furnish any information, facilities, or technical assistance
 3   necessary to accomplish the installation and operation of the pen register or trap and trace device
 4   in such a manner as will protect its secrecy,” and that “any records concerning the pen register or
 5   trap and trace device or the aid furnished” that the recipient retains shall be maintained under
 6   appropriate security procedures); Id. § 1861(d)(1) (providing that “[n]o person shall disclose to
 7   any other person that the [FBI] has sought or obtained tangible things pursuant to an order”
 8   under Title V of FISA). Accordingly, to the extent that Plaintiff has received any process
 9   pursuant to Titles I and VII of FISA, the Title VII directives would contain the statutorily
10   permitted nondisclosure provisions, while the Title I orders would contain nondisclosure
11   requirements that track the statutory provision. Likewise, Title III, IV, or V orders would be
12   accompanied by the statutory requirements described above.
13                    B.       USA FREEDOM Act
14           Between 2013 and 2015, Congress considered various bills relating to the appropriate
15   level of transparency regarding the Government’s use of national security process. See, e.g.,
16   H.R. 3361, 113th Cong. (2014); S. 2685, 113th Cong. (2014). The bills were introduced to
17   address developments affecting the Government’s use of national security process, including the
18   public interest in greater transparency, and the decision of the Second Circuit Court of Appeals
19   in John Doe, Inc. v. Mukasey, 549 F.3d 861 (2d Cir. 2008). These efforts culminated with the
20   enactment of the USA FREEDOM Act.
21           In Section 603, codified at 50 U.S.C. § 1874, the USA FREEDOM Act reflects both
22   Congress’s and the Executive’s judgment regarding the manner in which providers may lawfully
23   report aggregate data reflecting their receipt of national security process. This section sets forth
24   two reporting methods that are similar or identical to options previously available to
25   communications providers following the declassification of such aggregate data by the DNI on
26   January 27, 2014. See 50 U.S.C. §§ 1874(a)(1), (a)(3). In addition, Section 603 sets forth two
27   additional methods of reporting on the receipt of national security process, which allow for even
28   more precise numerical reporting of the quantity of process received over a longer time period.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       5
     Defs.’ Renewed Motion for Summary Judgment
               Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 12 of 31




 1   See 50 U.S.C. §§ 1874(a)(2), (a)(4). On July 2, 2015, the DNI, in his discretion and consistent
 2   with Section 603, declassified data related to national security process received by providers if
 3   publicly reported by means of one of the four options which are set forth in the USA FREEDOM
 4   Act.3 See ODNI Memorandum for Distribution (ES 2015-00366), Tabb Decl., Ex. 2. Thus, in
 5   accordance with the DNI’s discretionary declassification and as provided in the USA
 6   FREEDOM Act, recipients of national security process now may choose to publicly report
 7   information about the quantity of national security process they receive in one of four ways. The
 8   DNI’s 2015 declassification decision and the four public reporting options enumerated in the
 9   USA FREEDOM Act thereby superseded the previous framework for public reporting set forth
10   at the time of the DNI’s prior declassification determination on January 27, 2014.
11       II.       Factual and Procedural Background
12             On April 1, 2014, Twitter sent a draft proposed Transparency Report to the FBI, seeking
13   advice from the FBI as to which, if any, parts of the proposed report were classified and which
14   could be lawfully published. See Steinbach Decl., ECF No. 147-1, ¶ 22. The report contained
15   data reflecting the specific numbers and types of national security legal process that Twitter had
16   received from July 1 through December 31, 2013, in figures much more precise than had been
17   declassified at that time, or have been declassified today. Id. By letter dated September 9, 2014,
18   the FBI General Counsel informed counsel for Twitter that, after careful review of Twitter’s
19   proposed Transparency Report, the FBI had concluded that certain information contained in the
20   report was classified and could not lawfully be publicly released. Id. ¶ 23. On November 17,
21   2014, DOJ provided Twitter, through counsel, an unclassified version of Twitter’s draft
22   Transparency Report from which classified information had been redacted. Id. ¶ 24.
23             As the legal framework described above has evolved, so has this action. Plaintiff’s
24   original Complaint, ECF No. 1, focused on the disclosure options available in connection with
25   the January 27, 2014 DNI declassification. The Court held that the claims therein were mooted
26
               3
27            While the DNI confirmed that there is harm to national security associated with the
     disclosure of the data even reported in these formats, the DNI determined that exceptional
28   circumstances outweighing the need for protection merited a limited declassification of data. See
     ODNI Memorandum for Distribution (ES-2015-00366), Tabb Decl., Ex. 2.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                     6
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 13 of 31




 1   by the passage of the USA FREEDOM Act. See ECF No. 85. Subsequently, the Court also
 2   dismissed Plaintiff’s First Amended Complaint, finding that Plaintiff’s constitutional claims
 3   were not viable absent a challenge to the classification of information in the draft Transparency
 4   Report. Order, ECF No. 113 at 8.
 5           Plaintiff then filed the currently-operative complaint, challenging, inter alia, whether the
 6   information that it seeks to publish is properly classified. See SAC; see also Section III infra
 7   (detailing the claims in the currently-operative complaint). Defendants responded by seeking a
 8   conference to set a schedule for summary judgment briefing, urging the Court to resolve this case
 9   using the procedures set forth in Stillman v. CIA, 319 F.3d 546 (D.C. Cir. 2003), which provides
10   that in First Amendment challenges to classification determinations brought by persons subject
11   to non-disclosure requirements, “in camera review of affidavits, followed if necessary by further
12   judicial inquiry, will be the norm.” See ECF No. 116 at 2 (quoting Stillman, 319 F.3d at 548–
13   49). The Court denied the Defendants’ request, and indicated that a responsive pleading would
14   be required prior to summary judgment briefing. See ECF No. 119. Defendants submitted their
15   answer to the Second Amended Complaint on July 5, 2016. See Answer, ECF No. 120.
16           Shortly thereafter, Plaintiff moved for a background investigation to permit its counsel to
17   obtain a security clearance, stating that it sought such a clearance so that counsel could review
18   classified information in connection with these proceedings. See ECF No. 124. Defendants
19   opposed that motion, explaining that counsel access to classified information in this setting was
20   neither necessary nor appropriate. See ECF No. 133. At a subsequent case management
21   conference, Defendants expressed concern about proceeding to submit classified information to
22   the Court with Plaintiff’s motion still pending, but the Court directed Defendants to submit their
23   motion for summary judgment, including classified evidence supporting that motion. Oct. 24,
24   2016 Tr., ECF No. 138, 30:14–22, 31:2–24; 32:4–13. Consistent with the Court’s Order,
25   Defendants submitted their motion for summary judgment, see ECF No. 145, including the
26   Classified Declaration of EAD Steinbach, explaining why publication of the information in
27   Plaintiff’s draft Transparency Report reasonably could be expected to harm national security.
28   See Notice of Lodging of Classified Declaration, ECF No. 144. Defendants also submitted an


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      7
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 14 of 31




 1   unclassified version of that declaration, providing as much information from EAD Steinbach’s
 2   classified declaration as possible, consistent with the national security, on the public record. See
 3   Unclassified Steinbach Decl., ECF No. 147-1, ¶ 1. On July 6, 2017, the Court denied without
 4   prejudice the Government’s summary judgment motion, and granted Plaintiff’s motion to initiate
 5   a background investigation of its counsel to determine whether counsel was eligible for a
 6   security clearance. See ECF No. 172.4 Defendants sought reconsideration based on the Ninth
 7   Circuit’s decision in In re National Security Letter, 863 F.3d 1110 (9th Cir. 2017) (“In re NSL”),
 8   see ECF No. 180, and the Court denied Defendants’ motion. See ECF No. 186.
 9           While the Defendants’ summary judgment motion was pending, Plaintiff served its
10   discovery requests, and Defendants responded with their objections. Although Plaintiff’s
11   requests sought classified and unclassified responses, including the Classified Steinbach
12   Declaration, the parties’ February 17, 2017 joint letter brief made clear that Plaintiff was not
13   seeking to compel access to classified information at that time. See Joint Letter Brief, ECF No.
14   167 at 1 n.2. On August 8, 2017, Defendants submitted a declaration from EAD Carl Ghattas,
15   who became EAD of FBI’s National Security Branch after EAD Steinbach retired, describing the
16   requirements that must be fulfilled before any individual may access classified information. See
17   ECF No. 175-1, ¶¶ 9–16. EAD Ghattas attested that the FBI had determined that Plaintiff’s
18   counsel do not fulfill those requirements with respect to the classified information at issue in this
19   case—including the Classified Steinbach Declaration—because the FBI has determined that
20   counsel lack a “need-to-know” that information, as defined by the operative Executive Order.
21   See id. ¶¶ 17–21. On February 12, 2018, the Court overruled a number of Defendants’
22   objections to Plaintiff’s discovery requests, see ECF No. 188, and the parties proceeded with
23   discovery. See ECF No. 244 at 10–13. Defendants, inter alia, reviewed for responsiveness and
24   logged classified materials, including the Classified Steinbach Declaration.
25           At a November 26, 2018 case management conference, Plaintiff requested access to the
26
             4
27            Consistent with the Court’s Order, the Government completed a background
     investigation of Plaintiff’s counsel. That background investigation was favorably adjudicated.
28   See Fourth Updated Joint Case Management Statement, ECF No. 244 at 7.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      8
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 15 of 31




 1   Classified Steinbach Declaration that Defendants had submitted in support of their first summary
 2   judgment motion, see Nov. 26, 2018 Tr., ECF No. 251, at 8:20–22, 13:2–5; see also ECF No.
 3   250). Briefing then followed in which the Defendants urged the Court to deny the request for
 4   access and to return to consideration of the merits of Plaintiff’s claims based on the model set
 5   forth in Stillman v. CIA for persons subject to non-disclosure obligations – ex parte, in camera
 6   review of the Government’s explanation as to why disclosure of the kind of information in
 7   Twitter’s Draft Transparency Report would harm national security. See ECF No. 256.
 8   Defendants also noted that they had initiated the process of considering whether to assert the
 9   state secrets privilege to protect the information in the Classified Steinbach Declaration from
10   disclosure but asked that the Court deny Plaintiff’s request on other grounds.
11           On January 2, 2019, the Court entered the Order to Show Cause re: Disclosure of
12   Declaration Submitted in Camera, ordering Defendants to show cause why they should not be
13   compelled to disclose the Classified Steinbach Declaration to Plaintiff’s Counsel. See ECF No.
14   261. In briefing submitted in response to the Order to Show Cause, Defendants noted that they
15   were continuing to consider an assertion of the state secrets privilege to protect the classified
16   information in the Classified Steinbach Declaration, but urged the Court to obviate the need for
17   such an assertion by denying the Plaintiff’s request for access on legal grounds. See ECF No.
18   264 at 4, 9–14, 18; ECF No. 269 at 2, 15. Because the Plaintiff’s request and the Order to Show
19   Cause remained pending, the Attorney General invoked the state secrets privilege to protect the
20   classified information in the Classified Steinbach Declaration. See ECF No. 281.
21           In its submission asserting the state secrets privilege, the Government asked in the first
22   instance that that the Court discharge the Order to Show Cause and deny Plaintiff’s request for
23   access to the Classified Steinbach Declaration and to proceed with the case under Stillman-like
24   procedures for judicial review of the merits; the Government sought dismissal of this action on
25   state secrets grounds only in the alternative. See ECF No. 281. In support of its privilege
26   assertion, the Government submitted a declaration from the Attorney General, as well as
27   classified and unclassified declarations from Acting EAD McGarrity explaining the harms to
28   national security that reasonably could be expected to result from the disclosure of information


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      9
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 16 of 31




 1   contained in the Classified Steinbach Declaration, including to Plaintiff’s counsel. See ECF Nos.
 2   281-1, 281-2, 282. Necessarily—because the very purpose of the Classified Steinbach
 3   Declaration, submitted with the Government’s first summary judgment motion, was to explain
 4   the harms of disclosing granular data about Plaintiff’s receipt of national security process, such
 5   as that contained in the draft Transparency Report—the McGarrity declarations specifically
 6   addressed the information that Plaintiff seeks to publish in its transparency reporting and
 7   explained the harms to national security that could reasonably be expected to result from
 8   disclosure of that information. See ECF No. 281-2, ¶¶ 13, 18, 19, 23, 25–27. Following briefing
 9   directed at Plaintiff’s request for access to classified information, the Court issued a separate
10   Order to Show Cause Why This Court Should Not Reconsider its Order Denying the Govt’s Mot.
11   for Summary Judgment, ECF No. 301 (“June 21, 2019 Order to Show Cause”).
12           In that June 21, 2019 Order to Show Cause, the Court noted that it had previously denied
13   the Government’s summary judgment motion without prejudice, and that the classified
14   declaration of Acting EAD McGarrity (submitted in litigating the question of Plaintiff’s access to
15   classified information) “provide[d] an explanation of the Government’s basis for restricting the
16   information that can be published in the Draft Transparency Report, and the grave and imminent
17   harm that could reasonably be expected to arise from its disclosure, in far greater detail than the
18   Government provided previously.” Id. at 2. The Court noted that it was “inclined to find that the
19   classified McGarrity Declaration meets the Government’s burden under strict scrutiny to justify
20   classification and restrict disclosure of information in the Draft Transparency Report, based upon
21   a reasonable expectation that its disclosure would pose grave or imminent harm to national
22   security, and that no more narrow tailoring of the restrictions can be made.” Id. The Court
23   therefore ordered the parties to show cause why the Court should not reconsider its prior Order
24   Denying the Government’s Motion for Summary Judgment Without Prejudice. Id. at 1.
25           On August 23, 2019, the parties jointly responded to the June 21, 2019 Order to Show
26   Cause, and asked that the classified McGarrity declaration itself not be used to inform the
27   Court’s consideration of the Government’s motion for summary judgment (since it was
28   submitted to address a different issue – the disclosure of classified information submitted by the


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        10
     Defs.’ Renewed Motion for Summary Judgment
                Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 17 of 31




 1   Government in this litigation, including to Plaintiff’s counsel), but instead that Defendants be
 2   permitted to submit a new summary judgment motion, supported by a new declaration, which
 3   would incorporate, as appropriate, those aspects of the information proffered in the McGarrity
 4   declaration germane to the merits of the case. See ECF No. 306 at 2–3. The Court granted the
 5   parties’ request and issued an Order setting a new briefing schedule, permitting cross-motions for
 6   summary judgment in this matter. ECF No. 307. Defendants respectfully submit the instant
 7   summary judgment motion pursuant to that Order, supported by the classified and unclassified
 8   declarations of EAD Tabb, which incorporate those aspects of the information proffered in the
 9   declarations of Acting EAD McGarrity that are germane to the merits of the case.
10       III.      Plaintiff’s Claims in the Second Amended Complaint
11              Plaintiff asserts three duplicative causes of action, see SAC ¶¶ 71–96, based on which it
12   seeks declaratory and injunctive relief to allow it to publish the information in the draft
13   Transparency Report that the Government has determined to be properly classified, as well as
14   similar information covering subsequent time periods, see id., Prayer for Relief. All of
15   Plaintiff’s requests for relief, like the three counts of the Second Amended Complaint, turn on
16   whether Plaintiff has a First Amendment right to publish the information at issue; if, as discussed
17   herein, Plaintiff has no First Amendment right to publish such information, then all of its claims
18   must be dismissed.
19              Count I is styled as an implied cause of action under the First Amendment. See id. at 17.
20   Plaintiff acknowledges that there is no First Amendment right to publish the information at issue
21   if it is properly classified, see id. ¶ 73, but alleges, that because the information redacted from the
22   draft Transparency Report is not properly classified, any prohibition on its disclosure constitutes
23   a unconstitutional prior restraint on its speech, see id. ¶¶ 72, 76, 79–82, 84–86. There are two
24   separate components to Count I. First, Plaintiff alleges that the information redacted from the
25   draft Transparency Report is not properly classified because it does not satisfy the requirements
26   of Executive Order 13526, id. ¶¶ 73–81; Plaintiff contends that by “improperly classif[ying]
27   information and then prevent[ing] its publication,” the Government has violated the First
28   Amendment. Id. ¶ 85. Also as part of Count I, Plaintiff contends that the Court should issue a


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        11
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 18 of 31




 1   declaratory judgment that “the standards set forth in Executive Order 13526 constitute the only
 2   grounds on which the government may rely to prohibit disclosure of the redacted information in
 3   the draft Transparency Report.” Id. It appears that this request is based on Plaintiff’s contention
 4   that “[i]f the information that Twitter seeks to publish is not properly classified under Executive
 5   Order 13526, then the government has no other basis for prohibiting its disclosure.” Id. ¶ 82.
 6           Count II is a duplicative First Amendment claim that mirrors the substance of the claim
 7   and relief sought in Count I, compare id. ¶¶ 85–86 with id. ¶¶ 90–91, but is asserted through the
 8   waiver of sovereign immunity provided under the Administrative Procedure Act (“APA”), see id.
 9   at 21. Like Count I, the essence of Count II is Plaintiff’s allegation that the information redacted
10   from the draft Transparency Report is not properly classified, and that Plaintiff therefore has a
11   First Amendment right to publish it. See id. ¶¶ 88–89. In Count II, Plaintiff challenges the
12   “decision to censor Twitter’s transparency report” as a “final agency action” through which it has
13   suffered a legal wrong, because the agency decision not to allow publication “violates the First
14   Amendment.” Id. ¶ 88–89. Count II does not specifically identify the action to which it refers,
15   but the SAC refers elsewhere to the September 9, 2014 letter from FBI General Counsel James
16   A. Baker to counsel for Plaintiff, which advised Plaintiff that “information contained in the
17   report is classified and cannot be publicly released.” ECF No. 1-5 (“FBI Letter”); SAC ¶ 57
18   (describing and quoting the FBI Letter). The Second Amended Complaint also refers to the
19   Government’s production, on November 17, 2014, of a redacted version of the draft
20   Transparency Report, from which the Government redacted classified national security
21   information. See SAC ¶ 61. In any event, this purported APA claim amounts to another version
22   of the same challenge to the Government’s determination that information in the draft
23   Transparency Report is classified, and for which Plaintiff seeks the same relief that it does with
24   Count I: injunctive relief permitting publication of information that it alleges is not properly
25   classified and three forms of declaratory relief.5 Compare id. ¶¶ 85–86 with id. ¶¶ 90–91.
26           5
               Specifically, Plaintiff seeks: 1) a declaration that Executive Order 13526 is the only
27   basis on which the Government can restrict publication of the information redacted from the
     draft Transparency Report; 2) a declaration that the FISA nondisclosure provisions do not restrict
28   publication of the information redacted from the draft Transparency Report; and 3) a declaration
     that the information redacted from the draft Transparency Report was improperly classified, and

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      12
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 19 of 31




 1           In Count III, Plaintiff raises another First Amendment claim, again nearly identical in
 2   scope, asserting that the Espionage Act is unconstitutional as it would allegedly be applied to it
 3   to foreclose publication of the information the Government has determined to be classified.6 See
 4   id. ¶¶ 92–96. Plaintiff avers that it has a “reasonable concern” that it would face prosecution if it
 5   were to disclose the classified information redacted from its draft Transparency Report. Id. ¶ 93.
 6   Arguing that any such prosecution would violate its First Amendment right to speak truthfully
 7   about matters of public interest, Plaintiff seeks declaratory and injunctive relief barring any such
 8   prosecution. Id. ¶¶ 95–96. In short, all three Counts are First Amendment claims that turn on
 9   one issue: whether the Government properly determined that disclosure of the information
10   redacted from the draft Transparency Report, and analogous information for subsequent time
11   periods, reasonably could be expected to harm national security.
12           The Prayer for Relief largely reflects the requests for relief in Plaintiff’s Counts I–III, but
13   also contains a freestanding request that the Court enter a declaratory judgment that “[t]he FISA
14   secrecy provisions are facially unconstitutional under the First Amendment because they do not
15   require nondisclosure orders to contain a defined duration.” See id. Prayer for Relief, (A)(v).
16   That request is not tethered to Plaintiff’s request to publish its draft Transparency Report, which
17   is the focus of all three of the Counts in the Second Amended Complaint. See id. ¶¶ 71–96.
18                                              LEGAL STANDARD
19           Summary judgment is appropriate where “there is no genuine dispute as to any material
20   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see
21   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). Summary judgment is properly
22   regarded “not as a disfavored procedural shortcut, but rather as an integral part of the Federal
23   Rules as a whole, which are designed ‘to secure the just, speedy and inexpensive determination
24   of every action.’” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (quoting Fed. R. Civ. P. 1).
25
     that Plaintiff therefore has the right to publish such information. Id. ¶ 90. Only the last listed
26   declaration pertains to the decision that Plaintiff seeks to challenge—the Government
     determination that information is classified, see id. ¶¶ 57, 61, 88.
27           6
              The Espionage Act of 1917, 40 Stat. 217, was enacted to protect information related to
28   national defense from being used to the advantage of adversaries. It has been amended
     numerous times and is currently codified at 18 U.S.C. § 792, et seq.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        13
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 20 of 31




 1   In cases where the central dispute is whether information is properly classified, summary
 2   judgment is proper if the Court is able to reach such a determination based upon materials
 3   submitted by the Government, including through in camera and ex parte review. See, e.g.,
 4   Stillman v. CIA, 517 F. Supp. 2d 32 (D.D.C. 2007) (granting summary judgment upon remand).
 5                                           ARGUMENT
             I. The Restriction on Plaintiff’s Speech is Narrowly Tailored to Meet a Compelling
 6
                State Interest.
 7           In In re NSL, 863 F.3d 1110 (9th Cir. 2017), the Court of Appeals held that a prohibition
 8   on the disclosure of “the bare fact of receiving” an NSL is a content-based restriction to which
 9   the Supreme Court’s strict scrutiny test applies. Id. at 1124. Although much more than the bare
10   fact of receiving national security process would be revealed by the information that Plaintiff
11   seeks to disclose here, see infra at 17–18, this Court, too, has held that strict scrutiny applies to
12   the Government’s determination that the information at issue in this case may not be published.
13   See ECF No. 172 at 15; ECF No. 186 at 3–4. In its recent Order to Show Cause, the Court again
14   referred to “the Government’s burden under strict scrutiny to justify classification and restrict
15   disclosure of information in the Draft Transparency Report.” ECF No. 301 at 1.
16           For the reasons explained in the Defendants’ prior motion for summary judgment, see
17   ECF No. 145 at 11–15, 18–19, Defendants respectfully disagree that a challenge to a
18   nondisclosure requirement imposed on the recipient of national security legal process—or the
19   Government determination that a party subject to a nondisclosure obligation may not publish
20   information because it is classified—must satisfy strict scrutiny as a content-based restriction on
21   speech. See, e.g., Stillman, 319 F.3d at 548 (party under nondisclosure obligations had no First
22   Amendment right to publish classified information); Al-Haramain Islamic Found., Inc. v. Bush,
23   507 F.3d 1190, 1203 (9th Cir. 2007) (“acknowledg[ing] the need to defer to the Executive on
24   matters of . . . national security”). However, while Defendants reserve the right to argue on a
25   subsequent appeal that a different standard should apply, for purposes of this motion, Defendants
26   address the analysis in In re NSL as presently controlling, as well as the standard that this Court
27   previously found applicable. But even if strict scrutiny applies to the Government’s
28   determination in this setting, that test is satisfied here: the restriction on the publication of the

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         14
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 21 of 31




 1   classified data in the draft Transparency Report, and analogous data for subsequent periods, is
 2   “narrowly tailored to serve a compelling state interest.” In re NSL, 863 F.3d at 1123 (quoting
 3   Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226 (2015)).
 4           First, as the Court of Appeals “readily conclude[d],” the national security constitutes a
 5   compelling Government interest. Id. (noting that the Supreme Court “has recognized that
 6   ‘[e]veryone agrees that the Government’s interest in combating terrorism is an urgent objective
 7   of the highest order’”) (quoting Holder v. Humanitarian Law Project, 561 U.S. 1, 28 (2010)).
 8   More specifically, the Court of Appeals recognized that “keeping sensitive information
 9   confidential in order to protect national security is a compelling government interest.” Id. In so
10   holding, the Court of Appeals relied on the Supreme Court’s reasoning that the Government has
11   a compelling interest “in withholding national security information from unauthorized persons in
12   the course of executive business,” id. (quoting Dep’t of Navy v. Egan, 484 U.S. 518, 527 (1988)),
13   and in “protecting both the secrecy of information important to our national security and the
14   appearance of confidentiality so essential to the effective operation of our foreign intelligence
15   service,” id. at 1124 (quoting Snepp v. United States, 444 U.S. 507, 509 n.3 (1980)).
16           The declarations of EAD Tabb explain why the determination at issue here—that Plaintiff
17   may not publish the information redacted from the draft Transparency Report or analogous data
18   for subsequent timeframes—is narrowly tailored to meet these compelling interests. The
19   classified declaration of EAD Tabb details what the Court has recognized as “the grave and
20   imminent harm that could reasonably be expected to arise from [the] disclosure” of such
21   information.7 ECF No. 301 at 2. The Court further recognized, based on that detailed classified
22   explanation “that no more narrow tailoring of the restrictions [on Twitter’s publication of the
23
             7
              As noted above, see supra at 10–11, the explanation to which the Court was referring
24
     was offered in an earlier declaration, in which Acting EAD McGarrity explained the harm of
25   disclosure of classified information, including to Plaintiff’s counsel, contained in materials the
     Government had submitted solely for the Court’s ex parte, in camera review – a discussion that
26   necessarily addressed the harm of disclosing the classified information in Plaintiff’s draft
27   Transparency Report. In the classified declaration submitted in support of the instant renewed
     summary judgment motion, EAD Tabb has included those facets of Acting EAD McGarrity’s
28   explanation, i.e. the detailed explanation of the harms of disclosing the information that Plaintiff
     seeks to publish.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      15
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 22 of 31




 1   information at issue] can be made.” Id. While it is not possible for EAD Tabb to explain in an
 2   unclassified setting with the same level of specificity the harm that reasonably could be expected
 3   to result from disclosure, his unclassified declaration discusses the harms of disclosure and the
 4   reasons for classification to the extent possible consistent with national security.
 5           EAD Tabb explains that disclosure of the information at issue here would provide
 6   adversaries with a roadmap to the existence or extent of Government surveillance at Twitter,
 7   giving them highly valuable insights into where and how the United States is or is not deploying
 8   its investigative and intelligence resources, revealing the extent, scope, and reach of the
 9   Government’s national security collection capabilities and investigative interests. Tabb Decl. ¶¶
10   5, 16. Such information would give adversaries insight into the Government’s counterterrorism
11   and counterintelligence efforts and capabilities—or, significantly, the lack thereof—and into
12   particular sources, methods, and techniques. Id. ¶ 16. Specifically, the data that Plaintiff seeks
13   to disclose would reveal such information as: (i) incremental increases or decreases in collection
14   over time, which would show whether the Government has a significant presence or investigative
15   focus on a particular platform, reflecting the extent to which the platform becomes more or less
16   “safe” over time; (ii) the collection of content or non-content information, which would show
17   whether and to what extent the Government is collecting certain types of information on the
18   platform; and (iii) the fact of whether or when the recipient received a particular type of process
19   at all, which may reflect different collection capabilities and focus on that platform, different
20   types of information collection, and locations of FBI targets. Id. ¶¶ 16, 17, 18, 21.8
21           Armed with such information, adversaries reasonably can be expected to exploit it. As
22   EAD Tabb explained, the FBI has long known that adversaries gather publicly available
23   information to learn sources, methods, and techniques of U.S. intelligence and law enforcement
24
             8
25             It is important to note that these revelations would not be limited to national security
     process served on Twitter. Tabb Decl. ¶¶ 8, 20. If the Court were to permit the disclosure that
26   Plaintiff seeks to make here, other electronic communication service providers would seek to
27   make similarly detailed disclosures, ultimately yielding for adversaries a comprehensive picture
     of the Government’s use of national security process that they could use to evaluate the
28   Government’s collection capabilities and vulnerabilities, and which they could then use to the
     detriment of our national security. Id.; see also infra at 18.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        16
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 23 of 31




 1   agencies, in order to take countermeasures to attempt to limit the effectiveness of or thwart these
 2   sources, methods, and techniques. Id. ¶¶ 24–26. Based on this knowledge and experience, EAD
 3   Tabb has concluded that “we must expect our adversaries to obtain and exploit information
 4   regarding national security process contained within transparency reporting.” Id. ¶ 25. That is,
 5   we must expect that adversaries will take action based on the information that Plaintiff seeks to
 6   disclose. Id. In particular, EAD Tabb sets forth a number of ways in which adversaries
 7   reasonably could be expected to use the information that Plaintiff seeks to publish: based on
 8   such information, adversaries can be expected to take operational security measures to conceal
 9   their activities, alter their methods of communication to exploit secure channels of
10   communication, or otherwise counter, thwart or frustrate efforts by the Government to obtain
11   foreign intelligence and to detect, obtain information about, or prevent or protect against threats
12   to the national security. Id. ¶ 19. Moreover, adversaries could use such information to engage in
13   deceptive tactics or disinformation campaigns that could undermine lawful intelligence
14   operations of the United States, and to carry out hostile actions that would expose Government
15   personnel and their families to the risk of physical harm. Id. ¶ 9.
16           Although EAD Tabb made clear that the above-discussed effects would apply to a broad
17   variety of adversaries, he highlighted, in particular, the potential harm to the Government’s
18   counterterrorism efforts that reasonably could be expected from the disclosures that Plaintiff
19   proposes. See id. ¶¶ 22–23. EAD Tabb noted that his determination regarding the potential
20   harm of disclosing the information at issue is informed by the use of social media, including
21   Twitter, by terrorist organizations such as the Islamic State of Iraq and Syria (“ISIS”). Id. ¶ 22.
22   Especially given the use of social media like Twitter by terrorist adversaries, it is imperative that
23   the Government maintain the capability to monitor communications platforms, as authorized,
24   without disclosures related to national security legal process that would reveal the extent and
25   nature of such surveillance and capabilities, id ¶ 23, and which would thus empower those
26   terrorist adversaries to avoid detection or to carry out hostile actions.
27           For all these reasons, the determination that Plaintiff cannot publish the information at
28   issue here is narrowly tailored to serve the compelling interest of national security. As noted


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      17
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 24 of 31




 1   above, the classified declaration of EAD Tabb provides further detail regarding exactly why no
 2   further narrow tailoring is possible, and why Plaintiff may not disclose the information that it
 3   seeks to publish without risking serious harm to the national security. The same analysis of the
 4   harm that reasonably could be expected to arise from disclosure of this information also fulfills
 5   the requirement, noted by the Court, that the Government justify classification, see ECF No. 301
 6   at 2, and EAD Tabb’s declaration explains why the information at issue fulfills the other
 7   requirements for classification under Executive Order 13526. See Tabb Decl. ¶¶ 27–31. Based
 8   on the Government’s detailed showing, justifying classification and explaining the serious
 9   national security harm that reasonably could be expected to result from Plaintiff’s proposed
10   disclosure, the Court should find that this restriction on publication comports with strict scrutiny,
11   and thus that Plaintiff has no First Amendment right to publish the data in its draft Transparency
12   Report or analogous data for subsequent periods.
13           II. Plaintiff has not Pled a Challenge under Freedman v. Maryland, and that
                 Authority Does Not Apply to Restrictions on Disclosures About National
14               Security Legal Process.
15           In the decision on the Government’s prior motion for summary judgment, the Court went
16   beyond the application of strict scrutiny to the Government determination that Plaintiff may not
17   publish the information at issue, and considered the application of Freedman v. Maryland, 380
18   U.S. 51 (1965), to the instant case. See ECF No. 172 at 18. The Court should decline to do so
19   again. As discussed below, Plaintiff has not pled a challenge under Freedman in the Second
20   Amended Complaint, and Constitutional avoidance principles counsel against addressing this
21   theory. But if the Court were to reach the issue, it should find, based on the guidance of the
22   Ninth Circuit in In re NSL and the reasoning of the Second Circuit in Doe v. Mukasey, that the
23   present circumstances are not a setting in which the Freedman framework applies. Finally, if
24   such protections were applicable here, the requirements of Freedman would be satisfied.
25                A. The Court Should Decline to Reach a Constitutional Issue Not Pled in the
                     Complaint.
26
             “A fundamental and longstanding principle of judicial restraint requires that courts avoid
27
     reaching constitutional questions in advance of the necessity of deciding them.” United States v.
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      18
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 25 of 31




 1   Hanson, --- F.3d ---, 2019 WL 4051595, at *9 n.10 (9th Cir. Aug. 28, 2019) (quoting Lyng v.
 2   Nw. Indian Cemetery Protective Ass’n, 485 U.S. 439, 445 (1988)). Here, the Court should not
 3   decide whether the procedural requirements of Freedman v. Maryland are satisfied—or apply in
 4   the first instance—because Plaintiff has pled no such challenge in its complaint.
 5           In Freedman v. Maryland, the Supreme Court set forth three requirements designed to
 6   ensure that the judicial review of a licensing body’s decisions happens swiftly enough to protect
 7   would-be speakers’ First Amendment rights:
 8           (1) any restraint prior to judicial review can be imposed only for a specified brief
             period during which the status quo must be maintained; (2) expeditious judicial
 9           review of that decision must be available; and (3) the censor must bear the burden
             of going to court to suppress the speech and must bear the burden of proof once in
10           court.
11   Thomas v. Chicago Park Dist., 534 U.S. 316, 321 (2002) (discussing Freedman). The very heart

12   of the decision in Freedman, evident in all three of its procedural safeguards, is facilitating

13   judicial review. See id. The crux of the argument in that case was that the judicial review

14   previously available to challenge the licensing body’s decisions had been “too little and too late.”

15   Freedman, 380 U.S. at 57. Thus, the Supreme Court set forth three safeguards all designed to

16   ensure that a party subject to a licensing scheme would have access to timely judicial review of

17   any restriction on its speech: the first safeguard limits the length of a restriction on speech only

18   “prior to judicial review”; the second safeguard expressly requires the availability of

19   “expeditious judicial review”; and the third safeguard requires the Government to bear the

20   burden of “going to court,” i.e. obtaining judicial review. Thomas, 534 U.S. at 321. In sum, the

21   Freedman safeguards, where applicable, are aimed at ensuring that judicial review of a censor’s

22   restriction on speech is neither too slow nor too cumbersome to provide for meaningful

23   protection of a party’s First Amendment rights.

24           In the instant case, Plaintiff has pled no such challenge. Rather, Plaintiff alleges that, as a

25   substantive matter, the information that it seeks to publish is not properly classified, and that

26   there are no lawful grounds on which the Government may restrict its publication. See supra at

27   12–14 (detailing the three Counts in the Second Amended Complaint). For this reason alone, the

28   Court should decline to reach the question of whether the Freedman safeguards apply here.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        19
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 26 of 31



                  B. Restrictions on Disclosure of Classified Aggregate Data about Receipt of
 1
                     National Security Process are Not a Censorship or Licensing Scheme
 2                   Requiring the Procedural Protections of Freedman.

 3           Even if the Court were to consider the Freedman framework, it should find that it has no

 4   application here. The sharp contrast between the instant setting and the circumstances in

 5   Freedman, as well as the reasoning of the Ninth Circuit and the Second Circuit in cases

 6   addressing nondisclosure requirements applicable to NSLs, all support this conclusion.

 7           First, Freedman itself focused on purely executive restrictions on speech—a requirement

 8   that films be submitted to a state board of censors—and did not implicate any statutorily or

 9   judicially-imposed nondisclosure obligations analogous to any NSLs or FISC process the

10   Plaintiff may have received here. See Freedman, 380 U.S. at 52. Indeed, the Ninth Circuit has

11   recognized the significant difference between the nondisclosure requirements stemming from the

12   statutory framework applicable to NSLs and those settings in which the Supreme Court has

13   found the Freedman framework applicable. See In re NSL, 863 F.3d at 1128. Although there

14   was no need in that case for the Ninth Circuit to reach the constitutional question of whether the

15   Freedman framework applied to the NSL statutes, see id. at 1129, the Court of Appeals at great

16   length discussed that “the NSL law does not resemble [the] government censorship and licensing

17   schemes” in which procedural safeguards have been found to be required. Id. at 1128. The

18   Ninth Circuit looked to the reasoning of the Second Circuit in Doe v. Mukasey, noting that

19   “‘[u]nlike an exhibitor of movies,’ the recipient of a nondisclosure requirement ‘did not intend to

20   speak and was not subject to any administrative restraint on speaking prior to the Government’s

21   issuance of an NSL.’” Id. at 1128 (quoting Doe, 549 F.3d at 880) (emphasis the Ninth Circuit’s).

22   The Court reasoned that “[r]ather than resembling a censorship or licensing scheme, the NSL law

23   is more similar to governmental confidentiality requirements that have been upheld by the

24   courts.” Id. at 1129 (analogizing to restrictions in grand jury proceedings). Here, as in In re

25   NSL, Plaintiff was not subject to nondisclosure restrictions prior to the Government’s issuance of

26   process to the Plaintiff. As the Ninth Circuit pointed out in reviewing the NSL law, “the

27   [Supreme] Court has not held that these sorts of government confidentiality restrictions must

28   have the sorts of procedural safeguards required for censorship and licensing schemes.” Id.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      20
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 27 of 31




 1           Indeed, application of these factors would make little sense where the data regarding
 2   national security legal process itself arises from either NSLs, which already are accompanied by
 3   procedural safeguards comporting with the Freedman framework, see In re NSL, 863 F.3d at
 4   1129, or from FISA process, which begins with a Court order or a directive issued in connection
 5   with judicially-reviewed process. See supra at 5–6 (discussing various forms of FISA process).
 6   In this setting, if the Freedman framework were applied, it would be satisfied: as to the first
 7   Freedman requirement, there is no restraint on speech prior to judicial review, because FISA
 8   process emanates from FISC orders or process overseen by that court. As to the second factor,
 9   because of the FISC’s involvement in and supervision of process issued under FISA, judicial
10   review is available, not just “expeditious[ly],” but from the very outset. And, finally, with
11   respect to the third factor, the burden of “going to court” necessarily rests with the Government,
12   which initiates FISC process. Thus, far from constituting a licensing scheme subject to
13   Freedman, restrictions on the disclosure of aggregate data on national security legal process
14   already emanate from non-disclosure obligations subject to the judicial process.
15           More generally, no case of which Defendants are aware obligates the Government to
16   initiate judicial review on an expedited basis in order to protect classified information entrusted
17   to persons subject to non-disclosure obligations whenever they claim a First Amendment right to
18   disclose it. See United States v. Snepp, 897 F.2d 138, 141–43 (4th Cir. 1990) (rejecting the
19   argument that the CIA should be required to initiate judicial review to protect classified
20   information in prepublication review context); United States v. Marchetti, 466 F.2d 1309, 1317
21   (4th Cir. 1972) (rejecting same argument, reasoning “[b]ecause of the sensitivity of the area and
22   confidentiality of the relationship in which the information was obtained . . . we find no reason to
23   impose the burden of obtaining judicial review upon the CIA”). Such a requirement could lead
24   to constant emergency efforts by the Government to enlist courts to prevent disclosures that
25   would jeopardize national security. Indeed, the law is clear that persons subject to nondisclosure
26   obligations have no First Amendment right to disclose classified information, see Snepp, 444
27   U.S. at 509–510 & n.3, but that such persons have a remedy to obtain judicial review of
28   restrictions in particular cases, see, e.g., Stillman, 319 F.3d at 548–549.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       21
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 28 of 31



             III. The Legislative and Judicial Branches Also Lawfully May Take Steps to
 1
                  Safeguard National Security Information.
 2           As part of Count I and Count II, Plaintiff seeks a declaration under the First Amendment
 3   that Executive Order 13526 “constitute[s] the only grounds on which the government may rely to
 4   prohibit disclosure of the redacted information in the draft Transparency Report.” SAC ¶¶ 85,
 5   90. Plaintiff also seeks a declaration that FISA does not prohibit the disclosures at issue here, or
 6   that, insofar as it does prohibit them, it is unconstitutional. But the Court need not, and should
 7   not reach these questions; if the Court finds that the Government’s determination that Plaintiff
 8   may not publish the information at issue is narrowly tailored to meet the Government’s
 9   compelling interest in national security, then Plaintiff has no First Amendment right to publish it.
10   See Hanson, --- F.3d ---, 2019 WL 4051595, at *9 n.10 (reiterating that courts should “avoid
11   reaching constitutional questions in advance of the necessity of deciding them”).
12           In any event, if the Court were to consider these other arguments, the Court would find
13   that Plaintiff’s attempts to limit the protection for the information at issue are without merit.
14   Plaintiff cites no authority for the proposition that the only manner in which national security
15   information can be protected from disclosure is through Executive Order. To be sure, the
16   protection of classified information by the Executive Branch, which is based on the President’s
17   Article II constitutional authority, is undoubtedly the paramount consideration in deciding
18   whether information should be protected from disclosure. As Defendants have explained in prior
19   briefing, the Constitution confers on the Executive the exclusive responsibility for the protection
20   and control of national security information, see Egan, 484 U.S. at 527; Dorfmont v. Brown, 913
21   F.2d 1399, 1401 (9th Cir. 1990), and Executive Order 13526, which sets forth the framework for
22   classification, was promulgated pursuant to that constitutional authority. See ECF No. 145 at
23   12–13. But, as discussed below, other authorities may also apply to protect the information
24   redacted from the draft Transparency Report from disclosure, including statutes and court orders.
25           Plaintiff’s contention that FISA nondisclosure provisions would not protect aggregate
26   data from disclosure is contrary to the text of the statute and lacks common sense. For example,
27   Title I provides that FISC orders, under certain conditions, “shall direct” recipients to assist the
28   Government “in such a manner as will protect [the] secrecy [of the acquisition],” 50 U.S.C.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                       22
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 29 of 31




 1   § 1805(c)(2)(B), and “maintain under security procedures approved by the Attorney General and
 2   the [DNI] any records concerning [the acquisition] or the aid furnished,” id. § 1805(c)(2)(C).
 3   Title VII contains similar provisions that may be included in directives issued thereunder. See 50
 4   U.S.C. § 1881a(i)(1)(A), (B). These provisions are not limited, as Plaintiff contends, to “the
 5   contents of specific FISA orders, their targets, and details of ongoing investigations.” SAC ¶ 83
 6   (emphasis added). Instead, Congress instructs broadly that the “secrecy of the acquisition” must
 7   be protected. The most natural reading of this statutory language is that the fact of the
 8   acquisition—the existence of the FISC order or directive—must not be disclosed. Indeed, the
 9   orders typically issued under Title I pursuant to Section 1805(c)(2)(B) expressly require
10   recipients “not to disclose to the targets or to any other person the existence of the order. . . or the
11   fact of any of the activities authorized [in the order].” Of course, the disclosure that a company
12   has received a certain number of FISC orders, by the plain meaning of the terms, would disclose
13   “the existence” of those orders. Titles III and IV of FISA, which also contain provisions
14   authorizing FISC orders protecting information from disclosure, likewise speak broadly of
15   protecting the “secrecy” of each acquisition—without limitation—and provide for Government
16   control of the security procedures under which information related to each acquisition is
17   maintained. See 50 U.S.C. § 1824(c)(2)(B), (C) (Title III); 50 U.S.C. § 1842(d)(2)(B) (Title IV).
18           Finally, Title V, the last provision of FISA that might be applicable here, imposes
19   nondisclosure obligations directly on recipients of FISC orders issued thereunder. Title V
20   provides: “No person shall disclose to any other person that the [FBI] has sought or obtained
21   tangible things pursuant to an order under [Title V of FISA].” 50 U.S.C. § 1861(d)(1). Once
22   again, protection for aggregate data falls well within the meaning of the statutory text. A
23   disclosure that a company received a specific number of orders would “disclose . . . that the
24   [FBI] has sought . . . tangible things pursuant to an order under” Title V of FISA as many times
25   as the number of orders disclosed. Id. And, as with the other four FISA provisions discussed
26   above, the nondisclosure requirement is not limited to “the contents of specific FISA orders, their
27   targets, and details of ongoing investigations.” SAC ¶ 83. Whether the specific terms of any
28   order have been violated may entail further examination by the Government and the issuing


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        23
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 30 of 31




 1   court, depending on what information is disclosed. But Plaintiff’s contention that no other
 2   authority would apply to protect the information at issue is meritless on its face.
 3           Indeed, Section 603 of the USA FREEDOM Act reinforces that Congress understands
 4   aggregate data regarding receipt of national security process to be protected from disclosure. In
 5   Section 603, Congress introduced the permissible bounds of disclosure by explaining: “A person
 6   subject to a nondisclosure requirement accompanying [process] under [FISA] or a national
 7   security letter may, with respect to such order, directive, or national security letter, publicly
 8   report the following information using one of the following structures.” Section 603(a). While
 9   Section 603(c) clarifies that the Government may, in its discretion, permit other forms of
10   reporting, the quoted language from Section 603(a) reflects that Congress understood other
11   formats of reporting aggregate data as being prohibited unless the Government took such actions.
12           Furthermore, apart from the statutory protections that shield the data in question from
13   disclosure, nothing prevents an Article III court from reinforcing with a court order other
14   protections against disclosure. Cf. In re Grand Jury Proceedings, 417 F.3d 18, 26 (1st Cir. 2005)
15   (“Absent restriction, courts have inherent power, subject to the Constitution and federal statutes,
16   to impose secrecy orders incident to matters occurring before them.”); In re Application of USA
17   for an Order Pursuant to 28 U.S.C. § 1651(a), --- F. Supp. 3d ---, 2019 WL 4619698 (D.D.C.
18   Aug. 6, 2019); In re Grand Jury Proceedings, 17 F. Supp. 3d 1033, 1035-36 (S.D. Cal. 2013).
19   Plaintiff cites no contrary authority; indeed, if there were a rule that prevented courts from
20   issuing such orders, the provisions of FISA that authorize FISC nondisclosure orders all would
21   amount to a nullity. Indeed, there is nothing anomalous about the presence of multiple legal
22   nondisclosure requirements overlapping to protect sensitive national security information.
23           Thus, Plaintiff’s challenges to statutory or judicially-imposed nondisclosure obligations,
24   if any, prohibiting the disclosure of classified aggregate data, fail as a matter of law.
25                                                  CONCLUSION
26            For the foregoing reasons, and the reasons set forth in EAD Tabb’s classified and
27   unclassified declarations, the Court should grant Defendants’ renewed motion for summary
28   judgment and dismiss Plaintiff’s Second Amended Complaint.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        24
     Defs.’ Renewed Motion for Summary Judgment
             Case 4:14-cv-04480-YGR Document 309 Filed 09/27/19 Page 31 of 31




 1   Dated: September 27, 2019                            Respectfully submitted,
 2
                                                          JOSEPH H. HUNT
 3                                                        Assistant Attorney General
 4
                                                          DAVID L. ANDERSON
 5                                                        United States Attorney
 6                                                        ANTHONY J. COPPOLINO
 7                                                        Deputy Branch Director

 8                                                               /s/ Julia A. Heiman
                                                          JULIA A. HEIMAN, Bar No. 241415
 9                                                        Senior Counsel
10                                                        CHRISTOPHER HEALY
                                                          Trial Attorney
11                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
12
                                                          P.O. Box 883
13                                                        Washington, D.C. 20044
                                                          julia.heiman@usdoj.gov
14                                                        Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         25
     Defs.’ Renewed Motion for Summary Judgment
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 1 of 22




                  Exhibit 1
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 2 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 3 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 4 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 5 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 6 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 7 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 8 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 9 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 10 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 11 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 12 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 13 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 14 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 15 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 16 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 17 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 18 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 19 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 20 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 21 of 22
Case 4:14-cv-04480-YGR Document 309-1 Filed 09/27/19 Page 22 of 22
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 1 of 9




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                        v.                      ) DEFENDANTS’
19
                                                ) SEPARATE STATEMENT
20   WILLIAM P. BARR, United States            )  OF UNDISPUTED FACTS
           Attorney General, et al.,           )
21                                             )
22         Defendants.                          )
                                               )  No Hearing Scheduled
23                                             )
                                               )  Hon. Yvonne Gonzalez Rogers
24   __________________________________________)
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 2 of 9



           Claim                     Moving Party’s                        Opposing Party’s
 1
            Nos.                Undisputed Material Facts                   Response and
 2                              and Supporting Evidence                  Supporting Evidence
                        Fact 1: Twitter has received national
 3          I–III1
                        security process, either in the form of one
 4                      or more NSL(s), or in the form of one or
                        more orders or directives issued pursuant
 5                      to the Foreign Intelligence Surveillance
                        Act (“FISA”).2
 6
 7                      Tabb Decl. Ex. 1 (draft Transparency
                        Report) at 2.
 8
                        Fact 2: Twitter is under nondisclosure
 9           I–III
                        obligations in connection with national
10                      security process that it has received.

11                      Tabb Decl. Ex. 1 (draft Transparency
                        Report) at 2; Tabb Decl. Ex. 2 (ODNI
12
                        Memorandum for Distribution (ES 2015-
13                      00366)) at 1.

14                      Fact 3: Nondisclosure requirements in
             I–III
                        connection with national security process
15
                        reflect a recognition that often—and in
16                      the case of FISA process, always—
                        secrecy is essential to the effectiveness of
17                      these critical tools to protect national
18                      security.

19                      Tabb Decl. ¶ 11.
20                      Fact 4: In its draft Transparency Report,
             I–III
21                      and for subsequent periods, Twitter seeks
                        to disclose the actual aggregate number of
22                      each type of process it received, and to
                        disclose that it received “zero” of a
23
24           1
              As explained in the Defendants’ Renewed Motion for Summary Judgment, see Defs’
25   Renewed Mot. For Summary J. at 12, all three counts pled in Plaintiff’s Second Amended
     Complaint turn on whether Plaintiff has a First Amendment right to publish the data at issue.
26   Thus, the undisputed facts enumerated herein all relate to this single dispositive issue.
27           2
               As with Defendants’ other submissions in this litigation, the discussion herein of FISA
28   process that Plaintiff could have received is not intended to confirm or deny that Plaintiff has, in
     fact, received any such national security legal process.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                      1
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 3 of 9



                        particular type of process for a given
 1
                        period if that circumstance is true.
 2
                        Second Am. Compl. ¶ 4.
 3
 4                      Fact 5: EAD Tabb, as the head of the
             I–III
                        FBI’s National Security Branch, is
 5                      responsible for overseeing, inter alia, the
                        national security operations of the FBI’s
 6                      Counterintelligence Division,
 7                      Counterterrorism Division, High-Value
                        Detainee Interrogation Group, Terrorist
 8                      Screening Center, and Weapons of Mass
                        Destruction Directorate.
 9
10                      Tabb Decl. ¶ 2.

11                      Fact 6: EAD Tabb determined that the
             I–III
                        unauthorized disclosure of the data
12
                        Plaintiff seeks to disclose reasonably
13                      could be expected to result in serious
                        damage to the national security.
14
                        Tabb Decl. ¶ 5.
15
16                      Fact 7: EAD Tabb determined that
             I–III
                        disclosure of the information Twitter
17                      seeks to disclose here would provide
18                      international terrorists, terrorist
                        organizations, foreign intelligence
19                      services, cyber threat actors, and other
                        persons or entities who pose a threat to
20                      the national security (collectively,
21                      “adversaries”) a roadmap to the existence
                        or extent of Government surveillance and
22                      capabilities associated with Twitter.
23                      Tabb Decl. ¶¶ 5, 7.
24
                        Fact 8: EAD Tabb determined that
25           I–III
                        disclosure of the information at issue
                        would reveal or tend to reveal the extent,
26
                        scope, and reach of the Government’s
27                      national security collection capabilities
                        and investigative interests.
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                  2
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 4 of 9



                        Tabb Decl. ¶ 16.
 1
 2                      Fact 9: EAD Tabb determined that the
             I–III
                        disclosure of the information at issue
 3                      would allow adversaries significant
 4                      insight into the Government’s
                        counterterrorism and counterintelligence
 5                      efforts and capabilities—or, significantly,
                        the lack thereof—and into particular
 6                      sources and methods.
 7
                        Tabb Decl. ¶ 16.
 8
                        Fact 10: EAD Tabb determined that
 9           I–III
                        disclosure of the information at issue
10                      would reveal such information as: (i)
                        incremental increases or decreases in
11                      collection over time, which would show
                        whether the Government has a significant
12
                        presence or investigative focus on a
13                      particular platform; (ii) the collection of
                        content or non-content information, which
14                      would show whether and to what extent
                        the Government is collecting certain types
15
                        of information on the platform; and (iii)
16                      the fact of whether or when the recipient
                        received a particular type of process at all,
17                      which may reflect different collection
                        capabilities and focus on that platform,
18
                        different types of information collected,
19                      and locations of FBI targets.
20                      Tabb Decl. ¶ 17.
21
                        Fact 11: EAD Tabb determined that
             I–III
22                      disclosure of the information at issue, by
                        detailing the amount, if any, of each
23                      particular type of process that Twitter
24                      received during a particular period, would
                        reveal over time the extent to which
25                      Twitter was or was not a safe channel of
                        communication for our adversaries.
26
27                      Tabb Decl. ¶¶ 18, 7.

28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                  3
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 5 of 9



                        Fact 12: EAD Tabb determined that
 1           I–III
                        disclosure of the information at issue
 2                      would tend to reveal whether or to what
                        extent the United States is or is not aware
 3                      of the activities of its adversaries.
 4
                        Tabb Decl. ¶ 7.
 5
                        Fact 13: In EAD Tabb’s judgment, if the
 6           I–III
                        Court were to grant Twitter the relief it
 7                      seeks in this case, other providers would
                        almost certainly seek to make the same
 8                      types of disaggregated, granular
                        disclosures.
 9
10                      Tabb Decl. ¶¶ 8, 20.

11                      Fact 14: EAD Tabb determined that if
             I–III
                        other providers were to disclose
12
                        information analogous to the data at issue
13                      here, these disclosures would provide a
                        comprehensive picture of the
14                      Government’s use of national security
                        process that adversaries would use to
15
                        evaluate the Government’s collection
16                      capabilities and vulnerabilities, as well as
                        its investigative practices.
17
                        Tabb Decl. ¶ 20.
18
19                      Fact 15: EAD Tabb determined that if
             I–III
                        other providers were to disclose
20                      information analogous to the data at issue
21                      here, these disclosures would enable
                        adversaries to take operational security
22                      measures to avoid and thwart continued
                        and future investigation and to seek more
23                      secure means of communication.
24
                        Tabb Decl. ¶ 20.
25
                        Fact 16: The FBI has long known that
26           I–III
                        adversaries gather publicly available
27                      information to learn sources, methods,
                        and techniques of U.S. intelligence and
28                      law enforcement agencies, in order to take

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                  4
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 6 of 9



                        countermeasures to attempt to limit the
 1
                        effectiveness of or thwart these sources,
 2                      methods, and techniques.

 3                      Tabb Decl. ¶ 24.
 4
                        Fact 17: EAD Tabb determined that we
             I–III
 5                      must expect our adversaries to obtain and
                        exploit information regarding national
 6                      security process contained within
 7                      transparency reporting, including the draft
                        Transparency Report that Twitter seeks to
 8                      publish here.
 9                      Tabb Decl. ¶ 26.
10
                        Fact 18: EAD Tabb determined that,
11           I–III
                        using the kind of detailed information
                        about Twitter’s receipt of national
12
                        security process contained in Twitter’s
13                      draft Transparency Report, adversaries
                        reasonably can be expected to take
14                      operational security measures to conceal
                        their activities, alter their methods of
15
                        communication to exploit secure channels
16                      of communication, or otherwise counter,
                        thwart or frustrate efforts by the
17                      Government to obtain foreign intelligence
                        and to detect, obtain information about, or
18
                        prevent or protect against threats to the
19                      national security.
20                      Tabb Decl. ¶ 19.
21
                        Fact 19: EAD Tabb determined that using
             I-III
22                      the kind of detailed information about
                        Twitter’s receipt of national security
23                      process contained in Twitter’s draft
24                      Transparency Report, adversaries can
                        engage in deceptive tactics or
25                      disinformation campaigns that could
                        undermine lawful intelligence operations
26                      of the United States, and carry out hostile
27                      actions that would expose Government
                        personnel and their families to the risk of
28                      physical harm.


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                  5
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 7 of 9




 1
                        Tabb Decl. ¶ 9.
 2
                        Fact 20: Terrorist organizations and other
 3           I-III
                        adversaries of the United States use social
 4                      media, including Twitter, to further their
                        illicit aims and efforts to harm the United
 5                      States.
 6                      Tabb Decl. ¶ 22.
 7
                        Fact 21: EAD Tabb’s determination
             I-III
 8                      regarding the potential harm of disclosing
                        the information Plaintiff seeks to publish
 9                      is informed by the use of social media,
10                      including Twitter, by terrorist
                        organizations such as the Islamic State of
11                      Iraq and Syria (“ISIS”).
12
                        Tabb Decl. ¶ 22.
13
                        Fact 22: EAD Tabb determined that,
14           I-III
                        given the use and exploitation of social
                        media like Twitter by terrorist
15
                        adversaries, it is imperative that the
16                      Government maintain the capability to
                        monitor communications platforms, as
17                      authorized, without disclosures related to
18                      national security legal process that would
                        reveal the extent and nature of such
19                      surveillance and capabilities.
20                      Tabb Decl. ¶ 23.
21
                        Fact 23: EAD Tabb, as the head of the
             I-III
22                      FBI’s National Security Branch, exercises
                        original classification authority delegated
23                      by the Director of the FBI.
24
                        Tabb Decl. ¶ 2.
25
                        Fact 24: EAD Tabb determined that the
26           I-III
                        information that Plaintiff seeks to disclose
27                      meets the standards for classification
                        under Executive Order 13526.
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                  6
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 8 of 9



                        Tabb Decl. ¶¶ 27, 29.
 1
 2                      Fact 25: Information concerning national
             I-III
                        security legal process served on Twitter
 3                      was produced by and for the United States
 4                      Government during the course of and in
                        furtherance of national security
 5                      investigations.
 6                      Tabb Decl. ¶ 30.
 7
                        Fact 26: EAD Tabb determined that the
             I-III
 8                      information that Twitter seeks to disclose
                        pertains to intelligence activities; foreign
 9                      relations or foreign activities of the
10                      United States; and vulnerabilities or
                        capabilities of systems, installations,
11                      infrastructures, projects, plans, or
                        protection services relating to the national
12
                        security, as defined under Executive
13                      Order 13526, Section 1.4.

14                      Tabb Decl. ¶ 30.
15
                        Fact 27: The reporting framework
             I–III
16                      described in Section 603 of the USA
                        FREEDOM Act allows electronic
17                      communication service providers and
18                      others who are subject to national security
                        process latitude to describe the process
19                      that they have received.
20                      Tabb Decl. ¶ 15.
21
                        Fact 28: Although the DNI concluded
             I–III
22                      that the aggregate quantities of data
                        reflected in the USA FREEDOM Act
23                      were properly classified because
24                      disclosure reasonably could be expected
                        to harm national security, he exercised his
25                      discretion to declassify that information in
                        the interests of transparency and in light
26
                        of the impact of secrecy on providers.
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                  7
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-2 Filed 09/27/19 Page 9 of 9



                        Tabb Decl. ¶ 13, n.3; Tabb Decl. Ex. 2
 1
                        (ODNI Memorandum for Distribution (ES
 2                      2015-00366)) at 1.

 3
 4
     Dated: September 27, 2019                            Respectfully submitted,
 5
 6
                                                          JOSEPH H. HUNT
 7                                                        Assistant Attorney General
 8
                                                          DAVID L. ANDERSON
 9                                                        United States Attorney

10                                                        ANTHONY J. COPPOLINO
                                                          Deputy Branch Director
11
12                                                               /s/ Julia A. Heiman
                                                          JULIA A. HEIMAN, Bar No. 241415
13                                                        Senior Counsel
14                                                        CHRISTOPHER HEALY
                                                          Trial Attorney
15                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
16                                                        P.O. Box 883
17                                                        Washington, D.C. 20044
                                                          julia.heiman@usdoj.gov
18
                                                          Attorneys for Defendants
19
20
     *I attest that the evidence cited herein fairly and accurately supports the facts as asserted.
21
22
23
24
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         8
     Defendants’ Separate Statement of Undisputed Facts
              Case 4:14-cv-04480-YGR Document 309-3 Filed 09/27/19 Page 1 of 2



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4
     JULIA A. HEIMAN
 5   Senior Counsel
     CHRISTOPHER HEALY
 6   Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
       P.O. Box 883
 9     Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11     Email: julia.heiman@usdoj.gov
12   Attorneys for Defendants the Attorney General, et al.
13                              IN THE UNITED STATES DISTRICT COURT
14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16   TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
                                                )
17         Plaintiff,                           )
18                                              )
                                                )
19                      v.                      )
                                                )
20
     WILLIAM P. BARR, United States            )
21         Attorney General, et al.,            )
                                                )
22         Defendants.                          )
                                                ) [PROPOSED] ORDER
23
     __________________________________________)
24
25
26           The Court having considered the Defendants’ Renewed Motion for Summary
27   Judgment, the Plaintiff’s opposition thereto, and any reply submitted in support thereof, IT IS
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                    1
     [PROPOSED] ORDER
              Case 4:14-cv-04480-YGR Document 309-3 Filed 09/27/19 Page 2 of 2




 1   HEREBY ORDERED that the Defendants’ Motion is GRANTED. Plaintiff’s Second
 2   Amended Complaint is hereby DISMISSED.
 3
 4
 5           AND IT IS SO ORDERED.
 6
 7
 8
             Dated: ____________________                  _______________________________________
 9                                                        HON. YVONNE GONZALEZ ROGERS
                                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                  2
     [PROPOSED] ORDER
